DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments, see Applicant’s Arguments and Remarks, filed 12/4/2020, with respect to the rejection of claims 1-10 under non-statutory double patenting have been fully considered and are persuasive in view of the terminal disclaimer (see Applicant’s Arguments and Remarks, page 1).  The previous ground of rejection has been withdrawn. 
Applicant’s arguments, see Applicant’s Arguments and Remarks, filed 12/4/2020, with respect to the rejection of claims 1, 6, 7, 9, 10 and 11 under 35 USC 103 have been fully considered and are persuasive in view of the incorporation of previously objected subject matter (see Applicant’s Arguments and Remarks, pages 1-2).  The previous ground of rejection has been withdrawn. 
Applicant’s arguments, see Applicant’s Arguments and Remarks, filed 12/4/2020, with respect to the allowability of new claims 12-16 have been fully considered and are persuasive in view of allowability of claim 11, from which they depend (see Applicant’s Arguments and Remarks, page 2).  The previous ground of rejection has been withdrawn. 

Allowable Subject Matter

s 1, 2 and 5-13 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Regarding claims 1, 9 and 11, the prior art fails to teach suggest or disclose the NPBCH containing the master information block - narrowband (MIB-NB) is received on subframe #k in the plurality of radio frames, wherein k is an integer different from n and l. That is, all art in the field of MIB-NB transmission teaches the MIB-NB (contained on the NPBCH) is transmitted in subframe 0/n, as the MIB-NB is needed to decode later transmissions and is sent before all other transmissions. No art teaching moving the MIB-NB to, for example, subframe 1 could be located in the field of MIB-NB transmission. Other art teaching moving the MIB in other systems is sparse as well, with the closest prior art in that regard being Du, et al. (US Pre Grant Publication No. 2020/0169980) which teaches transmitting the MIB in subframe 1 in the context of user paging [paragraph 0044]. However, the combination of Du with the system of Sridharan as modified by Narasimha and Rico Alvarino is problematic, as Du is not a narrowband system and Du further teaches the MIB, SIB1, SSS and PSS are all sent together on the same subframe to accelerate the acquisition of the base station by the idle UE and it is not clear how this could be combined with the system of Sridharan as modified by Narasimha and Rico Alvarino, which teach the SSS and PSS are sent on subframes 0 and 5, and would not work with the system of Du, as sending on subframe 0 occurs before paging and sending these elements separately to meet the requirements on n and l would defeat the purpose of sending them together for paging. Therefore, the prior art fails to teach, suggest or disclose all elements of the claimed invention. 
Regarding claims 2, 5-10, 12 and 13, the claims depend from claims 1, 9 and 11 and are allowable for at least the reasons stated with respect to those claims, supra.





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M CRUTCHFIELD whose telephone number is (571)270-3989.  The examiner can normally be reached on 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466